UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-1737



KENDALL H. BREEDLOVE,

                                              Plaintiff - Appellant,

          versus

TYSONS MANOR HOMEOWNERS ASSOCIATION; SKY BRYCE
ASSOCIATION, INCORPORATED,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-94-639-A)


Submitted:   January 11, 1996             Decided:   January 23, 1996


Before RUSSELL, HALL, and WILKINSON, Circuit Judges.

Affirmed as modified by unpublished per curiam opinion.


Kendall H. Breedlove, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's orders dismissing

his civil action and denying his motion to vacate the court's dis-

missal order. We have reviewed the record and the district court's

opinion rendered from the bench and find no reversible error.

Accordingly, we affirm on the reasoning of the district court that
Appellant failed to establish that the complaint was served on any

Defendant. However, we modify the district court's order to reflect

that the dismissal is without prejudice. See 28 U.S.C. § 2106
(1988); Fed. R. Civ. P. 4(c), (m). We deny Appellant's motion to

amend the record on appeal, to file a complete record on appeal,

and to appoint a magistrate to examine the record. We dispense with
oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                              AFFIRMED AS MODIFIED




                                  2